         Entered on Docket July 20, 2021
                                                      Below is the Order of the Court.


 1

 2                                                     ___________________
                                                       Christopher M. Alston
 3                                                     U.S. Bankruptcy Judge
 4                                                     (Dated as of Entered on Docket date above)


 5

 6    _______________________________________________________________
 7

 8

 9

10
                      UNITED STATES BANKRUPTCY COURT
11               WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12   IN RE:
                                                   Bankruptcy No. 18-14820 CMA
13        SAMIA EL-MOSLIMANY,
                                                   Adv. Pro. No. 19-01034 CMA
14                           Debtor.

15                                                 ORDER GRANTING IN PART AND
     HAYAT SINDI,                                  DENYING IN PART PLAINTIFF’S
16                                                 MOTION FOR SUMMARY JUDGMENT
                             Plaintiff,
17
                  v.
18
     SAMIA EL-MOSLIMANY,
19
                             Defendant
20

21        THIS MATTER came before the Court upon Creditor Hayat Sindi’s Motion for

22   Summary Judgment against debtor Samia El-Moslimany.

23        It appearing that the Court has jurisdiction to consider the Motion, and the

24   Court, having considered the Motion, Defendant’s Response to Motion for Summary
25   Judgment, Plaintiff’s Reply in Support of Motion for Summary Judgment, the
26   Declaration of Anthony Wisen filed in support of the Motion, the Declaration of

     ORDER GRANTING IN PART AND
     DENYING IN PART PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT

     Case 19-01034-CMA       Doc 38       Filed 07/20/21   Ent. 07/20/21 15:17:44          Pg. 1 of 3
                                                     Below is the Order of the Court.


 1
     Samia El-Moslimany in opposition to the Motion, and the other pleadings of record,
 2
     and having heard oral argument on July 23, 2020 at which the Court made findings
 3
     of fact and conclusions of law. Now, therefore:
 4

 5         THIS COURT FINDS:

 6         1.     The Defendant caused injury to the Plaintiff by publishing one or more
 7   defamatory statements about the Plaintiff, and Defendant is indebted to Plaintiff in
 8   the principal amount of $400,000 for this injury.
 9
           2.     The Defendant caused injury to the Plaintiff by intentionally interfering
10
     with Plaintiff’s contractual relations, and Defendant is indebted to Plaintiff in the
11
     principal amount of $576,000 for this injury.
12

13         3.     The Defendant caused injury to the Plaintiff by intentionally inflicting

14   emotional distress upon Plaintiff, and Defendant is indebted to Plaintiff in the
15   principal amount of $100,000 for this injury.
16
           4.     That making all reasonable inferences in favor of the Defendant, there is
17
     a disputed question of fact as to whether Defendant’s actions were “willful” within
18
     the meaning of 11 U.S.C. §523(a)(6).
19

20         5.     That making all reasonable inferences in favor of the Defendant, there is

21   a disputed question of material fact as to whether Defendant’s actions were

22   “malicious” within the meaning of 11 U.S.C. § 523(a)(6).

23
           THEREFORE, IT IS HEREBY ORDERED:
24
           1.     Plaintiff’s Motion for Summary Judgment is DENIED with respect to the
25
     willful and malicious prongs of 11 U.S.C. § 523(a)(6).
26

     ORDER GRANTING IN PART AND DENYING IN
     PART PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT

     Case 19-01034-CMA        Doc 38    Filed 07/20/21   Ent. 07/20/21 15:17:44    Pg. 2 of 3
                                                      Below is the Order of the Court.


 1
           2.      Plaintiff’s Motion for Summary Judgment is GRANTED with respect to
 2
     whether Defendant injured Plaintiff for purposes of 11 U.S.C. § 523(a)(6). There being
 3
     no disputed issues of material fact on these issues, Defendant is barred by principles
 4

 5   of collateral estoppel from re-litigating or defending herself at trial from the claims

 6   of Defamation, Intentional Interference with Contractual Relationship, and

 7   Intentional Infliction of Emotional Distress, or the amount of damages she is indebted

 8   to Plaintiff by virtue of those torts.

 9
           3.      The Court’s oral ruling was delivered in open court on July 23, 2020,
10
     which is hereby incorporated into this Order by reference.
11
           4.      This matter will proceed to trial on the only remaining issues of whether
12
     the injuries sustained by Plaintiff were willful and malicious under 11 U.S.C. §
13

14 523(a)(6).

15                                   ///END OF ORDER///

16

17
           Presented by:                             Approved as to form:
18
           LoGERFO GARELLA, PLLC                     Law Offices of Anthony S. Wisen, PLLC
19

20                                                          By email permission:

21          _ /s/ Elena Garella ____________                Anthony S. Wisen
                                                     _/s/__________________________
           Elena Luisa Garella, WSBA 23577           Anthony S. Wisen, WSBA #39656
22         605 1st Avenue, Suite 250                 Attorney for Hayat Sindi
           Seattle, WA 98104                         1752 NW Market St., #709
23
           (206) 675-0675                            Seattle, WA 98107
24         egarella@gmail.com                        Tel: (206) 418-8720
25                                                   Email: tony@wisenlaw.com

26

      ORDER GRANTING IN PART AND
      DENYING IN PART PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT

      Case 19-01034-CMA        Doc 38     Filed 07/20/21   Ent. 07/20/21 15:17:44   Pg. 3 of 3
